Exhibit 10.24

 

[g201503162013414835604.jpg]

EXECUTION VERSION

Amendment and restatement agreement

relating to a facility agreement dated 15 December 2011 in relation to a trade
finance term loan facility of up to $20,000,000 as amended on 8 May 2013, as
further amended on 26 December 2013 and as further amended from time to time

Dated17 September  2014

Stream Oil & Gas Ltd (acting through its branch in Albania registered with the
name Dega ne Shqiperi e Stream Oil & Gas Ltd)

(as Borrower)

Stream Oil & Gas Ltd (BC)

(as Guarantor)

Raiffeisen Bank Sh.A

(as Lender)

Dentons UKMEA LLP

One Fleet Place

London EC4M 7WS

United Kingdom

DX 242

 

 

 



--------------------------------------------------------------------------------

Contents

 

 

 

 

1

Definitions and construction

 

1

 

 

 

 

2

Amendment and restatement

 

2

 

 

 

 

3

Waivers

 

2

 

 

 

 

4

Conditions subsequent

 

2

 

 

 

 

5

Confirmations

 

2

 

 

 

 

6

Representations and warranties

 

3

 

 

 

 

7

Further action

 

3

 

 

 

 

8

Expenses

 

3

 

 

 

 

9

Counterparts

 

3

 

 

 

 

10

Governing law and enforcement

 

3

 

 

 

 

11

Finance Documents

 

3

 

 

 

 

Schedule 1 - Conditions precedent and conditions subsequent

 

4

 

 

 

1

The Borrower

 

4

 

 

 

 

2

The Guarantor

 

4

 

 

 

 

3

Original non-security documentation, etc.

 

5

 

 

 

 

Contents (i)

--------------------------------------------------------------------------------

 

Amendment and restatement agreement

Dated17 September 2014

Between

(1)

Stream Oil & Gas Ltd (acting through its branch in Albania registered with the
name Dega ne Shqiperi e Stream Oil & Gas Ltd, registered in Albania on 5 October
2007 with NIPT K72205016P and with its office at Rr. Ismail Qemali, Samos Tower,
Kati 5, Tirana, Albania), an exempted company incorporated with limited
liability under the laws of the Cayman Islands with registered number 188194
whose registered office is at Second Floor, Compass Centre, PO Box 448, George
Town, Grand Cayman, KY1 – 1106, Cayman Islands (the Borrower);

(2)

Stream Oil & Gas Ltd (BC), a company incorporated in British Columbia, Canada
with registration number BC0713471, its registered office at 19th Floor, 885
West Georgia St, Vancouver BC, V6C 3H4, Canada and its head office at #300, 609
– 14th Street N.W., Calgary, Alberta, T2N 2A1, Canada (the Guarantor); and

(3)

Raiffeisen Bank Sh.A a financial institution established and existing under the
laws of Albania registered with Court Order No. 17426 on 10 July 1997 (the
Lender).

Recitals

A.

This Agreement is supplemental to and amends and restates a facility agreement
dated 15 December 2011 in relation to a trade finance term loan facility of up
to $20,000,000 as amended on 8 May 2013, as further amended on 26 December 2013
and as further amended from time to time (the Facility Agreement).

B.

The Borrower has failed to pay the Repayment Instalment falling due on 29 June
2014 (the June Instalment). Subject to the terms of this Agreement, the Lender
has agreed to waive the payment of Default Interest and reschedule the repayment
obligations of the Borrower such that the June Instalment will fall due on the
Termination Date.

C.

The Parties have agreed to amend and  restate the Facility Agreement on the
terms of this Agreement.

It is agreed:

1

Definitions and construction

1.1

Definitions

Words and expressions defined in the Facility Agreement, as amended and restated
by this Agreement, shall have the same meanings in this Agreement.  In addition,
in this Agreement:

Effective Date means the day on which the Lender notifies the Borrower that it
has received, in form and substance satisfactory to it (or that it has waived
the receipt of) all of the documents and other evidence listed in Part 1 of
Schedule 1 (Conditions precedent).

1.2

Construction

The principles of construction set out in clause 1.2 (Construction) of the
Facility Agreement shall apply to this Agreement, insofar as they are relevant
to it, as they apply to the Facility Agreement.

 

Page 1

--------------------------------------------------------------------------------

 

1.3

Third party rights

The provisions of clause 1.3 (Third party rights) of the Facility Agreement
shall apply to this Agreement as they apply to the Facility Agreement.

2

Amendment and restatement

With effect from the Effective Date, the Facility Agreement shall be amended and
restated in the form set out in Appendix 1 (Amended and restated Facility
Agreement) to this Agreement.

3

Waivers

3.1

With effect from the Effective Date the Lender waives its rights under the
Facility Agreement in respect of the existing Events of Default specified below
which arose from the event, act or omission specified opposite the relevant
Event of Default:

 

Event of Default

 

Event, act or omission

 

Clause 23.1 (Non-payment) of the Facility Agreement.

Failure by the Borrower to pay the Repayment Instalment falling due on 29 June
2014 pursuant to clause 6.1 (Repayment of Loans) of the Facility Agreement.

 

Clause 23.2 (Financial covenants) of the Facility Agreement.

Breach by the Borrower of the financial covenants set out in Clause 20.2 (a) and
(b) (Financial covenants) of the Facility Agreement for the Borrower's financial
year ending 2013.

 

 

3.2

With effect from the Effective Date the Lender waives its rights to receive
Default Interest accrued in respect of the June Instalment.

4

Conditions subsequent

Each Obligor undertakes to provide all of the documents and other evidence set
out in Part 2 of Schedule 1 (Conditions subsequent) on or before the date
falling 15 days from the date of this Agreement. A failure by either Obligor to
satisfy any item listed in Part 2 of Schedule 1 (Conditions subsequent) will
immediately constitute an Event of Default.

5

Confirmations

5.1

Without prejudice to the rights of the Lender which have arisen on or before the
Effective Date:

(a)

each Obligor confirms that, on and after the Effective Date:

(i)

the Facility Agreement (as amended and restated by this Agreement), and the
other Finance Documents, will remain in full force and effect; and

(ii)

the Transaction Security Documents to which it is a party will remain in full
force and effect and will continue to secure all liabilities which are expressed
to be secured by them; and

(b)

the Guarantor confirms that, on and after the Effective Date, its guarantee,
undertaking and indemnity under clause 17 (Guarantee, indemnity and cash
injection undertaking) of the Facility Agreement will remain in full force and
effect and will extend to the Borrower's obligations under the Finance Documents
(as amended and restated by this Agreement).

 

Page 2

--------------------------------------------------------------------------------

 

5.2

To the extent that the Guarantor's guarantee, undertaking or indemnity under
clause 17 (Guarantee, indemnity and cash injection undertaking) of the Facility
Agreement is not, for any reason, enforceable on or after the Effective Date in
relation to the Borrower's obligations under the Finance Documents (as amended
and restated by this Agreement), the Guarantor guarantees to, undertakes with
and indemnifies the Lender on the terms of those clauses in relation to those
obligations on and after the Effective Date.

Appendix 2

Appendix 3

Appendix 4

Appendix 5

6

Representations and warranties

The representations and warranties set out in clause 18 (Representations and
Warranties) of the Facility Agreement are deemed to be repeated by each Obligor
by reference to the facts and circumstances then existing on:

(c)

the date of this Agreement; and

(d)

the Effective Date.

7

Further action

Each Obligor shall, at its own expense, promptly take any action and sign or
execute any further documents which the Lender may require in order to give
effect to the requirements of this Agreement.

8

Expenses

The Borrower shall reimburse the Lender for the amount of all costs and expenses
(including legal and other professional fees and VAT) reasonably incurred by it
in connection with this Agreement.

9

Counterparts

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

10

Governing law and enforcement

10.1

Governing Law

This Agreement is governed by English law.

10.2

Enforcement

The provisions of clause 34.2 (Jurisdiction) and 34.3 (Arbitration) of the
Facility Agreement shall apply to this Agreement as it applies to the Facility
Agreement.

11

Finance Documents

The Lender and the Borrower designate this Agreement a Finance Document.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

 

 

 

Page 3

--------------------------------------------------------------------------------

 

Schedule 1 - Conditions precedent and conditions subsequent

Part 1 - Conditions precedent

The documents and other evidence referred to in the definition of Effective Date
are as follows:

1

The Borrower

1.1

Certified Copies of the constitutional documents of the Borrower.

1.2

Certified Copies of the unanimous written resolutions of the board of directors
of the Borrower:

(a)

approving and authorising the execution, delivery and performance of this
Agreement and the Facility Agreement (as amended by this Agreement) on the terms
and conditions of those documents; and

(b)

authorising any directors or named individuals named in those resolutions whose
specimen signature is provided to the Lender, to sign or otherwise attest the
execution of this Agreement and the Facility Agreement (as amended by this
Agreement) and any other document to be delivered under them.

1.3

A Certified Copy or original specimen signature of each individual that signs or
otherwise attests the execution of this Agreement and the Facility Agreement (as
amended by this Agreement) for the Borrower.

1.4

Certified Copies of all Authorisations required by the Borrower in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement and the Facility Agreement (as amended by this Agreement) or any
document to be delivered under them or, if none are required, a certificate
signed by a director of the Guarantor confirming this is the case.

1.5

Certified Copies of the Borrower's register of directors, register of members
and register of mortgages and charges (the latter showing details of the
Transaction Security Documents).

1.6

A certificate of an authorised signatory of the Borrower certifying that each
copy document relating to it that is listed in this Part 1 of Schedule 1 is
true, complete and up-to-date as at a date no earlier than the date of this
Agreement.

1.7

A certificate signed by a director of the Borrower and addressed to Maples and
Calder, the Lender's Cayman Islands counsel, certifying certain matters in
relation to the legal opinion of Maples and Calder.

1.8

A certificate of good standing issued by the Registrar of Companies in the
Cayman Islands dated within three days of the date of this Agreement.

1.9

Evidence the Borrower has complied in full with all anti-money laundering
regulations of the Lender.

2

The Guarantor

2.1

Certified Copies of the constitutional documents of the Guarantor (its
certificate of incorporation, any certificate on change of name, its notice of
articles and its articles of association).

 

Page 4

--------------------------------------------------------------------------------

 

2.2

Certified Copies of the minutes of a meeting of the board of directors (or
equivalent executive body) of the Guarantor (including the resolutions passed at
that meeting):

(a)

approving and authorising the execution, delivery and performance of this
Agreement and the Facility Agreement (as amended by this Agreement);

(b)

showing that the meeting was quorate; and

(c)

authorising any directors or named individuals named in those resolutions whose
specimen signature is set out in those minutes or otherwise provided to the
Lender, to sign or otherwise attest the execution of this Agreement, the
Facility Agreement (as amended by this Agreement) and any other document to be
delivered under it.

2.3

A Certified Copy or original specimen signature of each individual that signs or
otherwise attests the execution of this Agreement for the Guarantor.

2.4

Certified Copies of all Authorisations required by the Guarantor in connection
with the execution, delivery, performance, validity or enforceability of this
Agreement, the Facility Agreement (as amended by this Agreement) or any document
to be delivered under it or, if none are required, a certificate signed by a
director of the Guarantor confirming this is the case.

2.5

A Certified Copy of the register of directors of the Guarantor.

2.6

A certificate of an authorised signatory of the Guarantor certifying that each
copy document relating to it that is listed in this Part 2 of Schedule 1 is
true, complete and up-to-date as at a date no earlier than the date of this
Agreement.

2.7

The Guarantor's Original Financial Statements.

2.8

Evidence the Guarantor has complied in full with all anti-money laundering
regulations of the Lender.

2.9

A certificate of good standing in respect of the Guarantor issued by the
Registrar of Companies (British Columbia) dated within three days of the date of
this Agreement.

2.10

A certificate of a director or officer of the Guarantor relating to such matters
as the Lender reasonably requires in order for the legal opinions referred to in
section 3 of this Schedule to be issued

3

Original non-security documentation, etc.

3.1

This Agreement, executed by the Parties.

3.2

A legal opinion of the legal advisers to the Lender in the Cayman Islands in
relation to the capacity of the Borrower to enter into, and perform its
obligations under, this Agreement and the Facility Agreement (as amended by this
Agreement).

3.3

A legal opinion of the legal advisers to the Lender in Canada in relation to the
capacity of the Guarantor to enter into, and perform its obligations under, this
Agreement and the Facility Agreement (as amended by this Agreement).

3.4

A legal opinion of the legal advisers to the Lender in England in relation to
the enforceability of this Agreement and the Facility Agreement (as amended by
this Agreement) in England.

 

Page 5

--------------------------------------------------------------------------------

 

Part 2 - Conditions subsequent

The documents and other evidence referred to in Clause 5 (Conditions subsequent)
are as follows:

1.1

Evidence that all fees, costs and expenses then due from the Borrower pursuant
to Clause 8 Expenses) have been paid.

1.2

A copy of an amendment agreement to the cooperation agreement between the
Borrower, the Lender and Trafigura Pte Ltd dated 24 April 2013 signed by the
parties to it in form and substance satisfactory to the Lender.

1.3

A copy of an agreement between Albpetrol Sh.A and the Borrower in relation to
postponement of CAPEX.

 

 

 

 

Page 6

--------------------------------------------------------------------------------

 

Execution page

 

The Borrower

 

Signed by a person who is authorised for Stream Oil & Gas Ltd (acting through
its branch in Albania registered with the name Dega ne Shqiperi e Stream Oil &
Gas Ltd) as Borrower

 

 

/s/ Sotirios Kapotas

Name: Sotirios Kapotas

 

 

 

Position: Director

 

The Guarantor

 

Signed by a person who is authorised for Stream Oil & Gas Ltd (BC) as Guarantor

 

 

 

/s/ Sotirios Kapotas

 

Name: Sotirios Kapotas

 

 

 

Position: Director

 

The Lender

 

Signed by person(s) who are authorised for Raiffeisen Bank Sh.A as Lender

 

 

 

/s/ Alexander Zsolnai

 

Name: Alexander Zsolnai

 

 

 

Position: Vice Chairman

 

 

/s/ Gledis Buxhuku

 

Name: Gledis Buxhuku

 

 

 

Position: Head of EWS & CC Department

 

 

 

 

Page 7

--------------------------------------------------------------------------------

 

Appendix 1 - Amended and restated Facility Agreement

 

Page 8